Citation Nr: 0327636	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  94-42 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a back injury.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left foot injury.

3.  Entitlement to a compensable rating for residuals of a 
right inguinal herniorrhaphy.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

5.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1973 to November 1975.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from May 1995 
and November 1997 rating decisions by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA).  In April 2003, the 
veteran testified at a personal hearing before the 
undersigned.  A transcript of that hearing is of record.  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the appellant was not adequately notified of the VCAA 
and how it applies to his present appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Correspondence from the 
RO in February 2001 failed to notify the veteran of the 
change in law because of the VCAA and failed to inform the 
veteran of the evidence necessary to substantiate his claims.

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, the Board may not provide the 
appellant notice on its own.

In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  

In statements and personal hearing testimony the veteran 
claimed, in essence, that medical records pertinent to his 
claim were not of record.  He also reported he was recently 
awarded Social Security Administration (SSA) disability 
benefits.  Therefore, the Board finds additional development 
is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should advise 
him of the evidence necessary to 
substantiate his claims, what the 
evidence now shows, what evidence he is 
to provide, and what evidence VA will 
attempt to obtain.  

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for the 
disabilities at issue since July 2002.  
The RO should obtain complete copies of 
the medical records (not already in the 
claims folder) from all identified 
sources. 

3.  The RO should obtain for the record 
copies of any available records 
associated with the veteran's claim for 
SSA disability benefits.  

4.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to ascertain the present nature and 
severity of his service-connected low 
back and left foot disabilities, 
including their affect on his ability to 
work.  The examiner should conduct any 
tests or studies necessary for an 
adequate opinion, to include range of 
motion studies and a comprehensive 
neurologic evaluation of the low back 
disorder.  Any additional loss of motion 
due to objective evidence of pain or 
functional loss should be noted.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should indicate whether the veteran's low 
back disability results in incapacitating 
episodes (as defined in the notes 
following Code 5293).  A copy of the 
applicable criteria under Code 5293 must 
be provided to the examiner.  The 
examiner should provide a complete 
rationale for any opinions given and 
reconcile the opinions with the other 
medical evidence of record.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  
Consideration of higher ratings should be 
under the old and new criteria for rating 
spine disorders (from their effective 
dates).  The RO should address whether a 
higher rating under alternative (e.g. 
neurologic) codes may be warranted for 
the service-connected back disorder and 
whether, based upon the findings of the 
August 2002 VA examiner, the service-
connected entity of a right inguinal 
herniorrhaphy was properly characterized 
and rated.  If the benefits sought remain 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to ensure compliance and to 
assist with the requirements of VCAA in keeping with the 
holding of the Federal Circuit in DAV and PVA, supra.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 


by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


